Case 3:19-cv-00620-RGJ-RSE Document 14 Filed 11/06/19 Page 1 of 1 PageID #: 47




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

DONNA KRUSE                                                                                  Plaintiff

v.                                                                Civil Action No. 3:19CV-620-RGJ

LINCOLN NATIONAL LIFE INSURANCE                                                           Defendant
CO.

                                            * * * * *

                                             ORDER


       The Court, having been advised by the Magistrate Judge that settlement has been reached

on all matters in this case [DE 13], ORDERS that this action be, and the same hereby is,

DISMISSED WITHOUT PREJUDICE and STRICKEN from the ACTIVE DOCKET.

       The parties shall tender an agreed order dismissing this case with prejudice within

forty-five (45) days of entry of this Order. The Court will entertain a motion to redocket this

action upon application to this Court within forty-five (45) days from entry of this Order if the

settlement is not consummated.




          November 6, 2019




Copies to: Counsel of Record
